Exhibit 10.1

CKX Inc.
650 Madison Avenue
New York, New York 10011

Ryan Seacrest Enterprises, Inc.
c/o Hansen, Jacobson, Teller, Hoberman, Newman, Warren & Richman, LLP
450 North Roxbury Drive
Beverly Hills, CA 90210

Ryan Seacrest
c/o Hansen, Jacobson, Teller, Hoberman, Newman, Warren & Richman, LLP
450 North Roxbury Drive
Beverly Hills, CA 90210
Re: America Idol (“AI”)

The following sets forth the terms of the agreement between CKX, Inc. or one of
its affiliates (“CKX”), on one hand, and Ryan Seacrest Enterprises, Inc., on the
other (“RSE”) for the services of Ryan Seacrest (“Ryan”):



  1.   CKX is guaranteeing and paying to RSE the sum of $30M (the “Guarantee”),
as more fully discussed in paragraphs 6 and 7 below.



  2.   The Guarantee represents payment for the right to the services and
Network Exclusivity (as defined below) for Ryan’s services on AI 9, 10 and 11
(collectively, the “AI Seasons”) and for the calendar years 2010, 2011, 2012 and
the remainder of 2009 (the AI Seasons and calendar years are collectively
referred to as the “Term”). [redacted]



  3.   RSE hereby commits that Ryan shall render his hosting services for the AI
Seasons, consistent with his prior services as a host of AI. As set forth in
paragraph 9 below, there is no existing obligation of any nature which would
prevent RSE from entering into this Agreement or from it or Ryan performing any
of the services set forth herein and that neither it nor Ryan shall, during the
Term, enter into any agreement which could reasonably be interpreted as
restricting or frustrating RSE’s or Ryan’s ability to fully perform its or his
obligations as set forth herein. Furthermore, RSE hereby represents and warrants
that it has the exclusive rights to utilize or loan-out the services of Ryan
necessary to effectuate the terms hereof.



  4.   [redacted]



  5.   If AI is not picked up for one or more of the AI Seasons, or Ryan and CKX
mutually agree for Ryan not to host AI, as discussed above, Ryan is still due
the entire Guarantee and CKX is entitled to Ryan’s network exclusivity for that
broadcast and/or calendar year and any remaining years of the Term.  In such
case, CKX and Ryan will endeavor in good faith to find a network primetime show
to produce together (CKX and Ryan will mutually approve the production company;
CKX and Ryan Seacrest Productions are hereby pre-approved), as well as for Ryan
to host (the “New Show”) although the parties understand that failure to
identify and/or agree upon a New Show will have no consequence to either party.
For the sake of clarity, the parties hereby agree and confirm that CKX cannot
compel Ryan to appear in any show (including a New Show) other than AI and,
subject to the permitted exceptions set forth in paragraph 16, below, Ryan,
during the Term, will not appear on any network primetime show other than AI,
absent the prior approval and agreement of CKX.



  6.   The Guarantee will be inclusive of any sums agreed to be paid Ryan, RSE
or any affiliate of Ryan or RSE by Fremantle, FBC or any third party with
respect to AI. References to the amount of remuneration or compensation paid by
a third party for Ryan’s or RSE’s services shall refer to the gross
amount before any withholding or deductions there from for taxes or otherwise.
To the extent that Ryan or RSE receives any compensation (other than guild
mandated residuals), in any form, from any third party with respect to Ryan’s
services on AI during the Term, Ryan or RSE, as the case may be, shall
immediately remit such funds to CKX. The Guarantee is the minimum amount that
RSE shall be paid for Ryan’s services/network exclusivity as set forth herein.
CKX shall negotiate in good faith with FBC and/or Fremantle for the largest
possible service fee in connection with AI and shall remit to RSE any
remuneration received for providing Ryan’s services in excess of 150% of the
Guarantee. To the extent that, in any calendar year during the Term, Ryan, with
the consent of CKX, appears in any New Show in addition to AI for which CKX
receives remuneration in respect of Ryan’s services on such show (the actual
amount of any such remuneration shall be separately negotiated between CKX and
RSE in good faith), CKX, or the production company for the New Show, shall remit
100% of such amount to RSE. If Ryan shall appear in any New Show for which CKX
receives remuneration in respect of Ryan’s services on such show, but in that
broadcast year Ryan does not appear on AI, any amount received by CKX for Ryan’s
services shall be retained by CKX and applied against the guarantee until such
amount exceeds 150% of the Guarantee, in which event CKX shall remit to RSE any
amount received in excess of 150% of the Guarantee.



  7.   The Guarantee will be paid as follows: $7.5M upon the signing of this
agreement, and the balance, namely, $22.5M in equal monthly payments over the
Term. Any Overages will be paid to RSE within 15 days of receipt by CKX.



  8.   Subject to CKX concluding its current negotiations with FBC with respect
to upcoming AI seasons, CKX will negotiate in good faith with RSE regarding
payment to RSE of a participation in AI ancillaries



  9.   [redacted]



  10.   Subject to the terms hereof including without limitation paragraph 15,
CKX shall immediately have the right to “loan out” Ryan’s services in connection
with AI or the network exclusivity described above provided that, pursuant to
the terms of paragraph 5 above, RSE has approval rights over any “loan out”
other than with respect to AI.



  11.   Any amounts payable hereunder shall be made free and clear of, and
without deduction for withholding for, any taxes. In the event that it is
determined by any taxing authority that a payment was properly subject to
withholding, which amount was not withheld and paid over to the applicable
taxing authority, or that any other tax was imposed with respect to any amounts
payable hereunder, RSE shall indemnify CKX for and hold CKX harmless from all
claims by any taxing authority for any underpayment of tax as well as all
interest and penalties associated therewith. To the extent that any taxing
authority determines that CKX is required to withhold taxes on any amounts
payable hereunder, CKX shall then be free to make such payments after
withholding such amounts. To the extent that CKX shall be required to pay, on
RSE or Ryan’s behalf, any pension, health and/or welfare contributions required
to be made under applicable collective bargaining agreements with respect to
Ryan’s services as set forth herein, CKX shall be entitled to deduct such
amounts from any payments due hereunder. CKX shall use good faith efforts to
ensure that the production company continues to pay pension, health and/or
welfare contributions directly to the applicable guild(s) on Ryan’s behalf so
that no such sums are deducted from the Guarantee. Notwithstanding any of the
foregoing, If CKX assigns these rights to a non-United States subsidiary and by
virtue of that assignment, withholding obligations arise, CKX shall gross up any
payments due to RSE so that the net effect to RSE is that it receives the full
amount of the Guarantee and the indemnity provisions of this paragraph shall no
longer apply with respect to such withholding.



  12.   [RESERVED]



  13.   CKX shall or shall cause Fremantle/FBC to pay or reimburse RSE for all
travel related costs and expenses reasonably incurred by RSE in connection with
the rendition of Ryan’s services for the AI Seasons in an amount not to exceed
$300,000 per AI Season.  RSE hereby represents that pursuant to the current
agreements, Ryan is reimbursed approximately $100,000 per year for his travel
expenses.



  14.   RSE hereby agrees that CKX shall be entitled to seek key man insurance
on Ryan’s life and permanent disability insurance on Ryan’s ability to provide
services as a on-air talent (the “Insurance”), at their sole cost and that RSE
shall ensure that Ryan shall reasonably cooperate with CKX in obtaining the
Insurance, including attending necessary physically examinations. The parties
hereto agree that this agreement may be rescinded by CKX if Ryan shall die or
become permanently incapacitated prior to CKX obtaining the Insurance. CKX shall
act in an expeditious manner in obtaining the Insurance and expects to be able
to obtain the Insurance within 30 days of Ryan completing necessary medical
examinations as typically required by insurance underwriters. The parties agree
that CKX shall be treated as a first priority creditor of RSE and Ryan in the
event that this agreement shall be rescinded and that the Consideration shall be
treated as an advance until such time as the Insurance is obtained by CKX.



  15.   The parties hereto acknowledge that pursuant to the terms hereof, CKX
will become, in part, Ryan’s sub-loan-out company to Fremantle/FBC. The parties
acknowledge that, except with respect to Network Exclusivity, which is described
below, CKX shall have the benefit of all of the terms of Ryan’s prior agreements
to provide on-air hosting services for AI (the “Prior Agreements”) and that CKX
may not alter the terms of the Prior Agreements when negotiating for the
loan-out of Ryan’s services for any of the AI Seasons, absent RSE’s prior
written approval. In addition, CKX use its reasonable best efforts to cause
FBC/Fremantle to be bound by the obligations contained in the Prior Agreements.
To the extent that any of the provisions of the Prior Agreements conflict or are
inconsistent with the terms hereof, the terms of this agreement shall control
and supersede. The parties also agree to negotiate in good faith changes to the
terms and conditions of the Prior Agreements consistent with industry standards
for artists of Ryan’s stature. The parties agree that all of these terms will
have to be negotiated in good faith for any New Show.



  16.   Notwithstanding the terms set forth in the Prior Agreements, the
following shall set forth the definition of Network Exclusivity:



  a.   During the Term, RSE shall ensure that Ryan shall be exclusive to CKX as
a host/co-host and as a judge in all forms of music related and/or talent search
related television programs. In addition, RSE shall ensure that Ryan shall not
render any talent services for any network prime-time (ABC, CBS, NBC, Fox and
WB) television show and must provide CKX with “time slot protection” with
respect to AI. Notwithstanding the foregoing, with the consent of CKX, not to be
unreasonably withheld, Ryan may be allowed up to three (3) television guest
appearances during each year of the Term; provided however, that: (i) no such
guest appearance (including any appearance by Ryan in any medium including
theatrical motion pictures) shall portray a parody of AI or his role on AI or
shall disparage AI or be in a recurring or continuing role (except as may be
permitted hereunder); (ii) no such guest appearance shall may be made on any
program scheduled for broadcast during the broadcast time of AI or during the
“premier” or “finale” week of any AI Season; (iii) no such guest appearance is
on any talent show of any nature and in any capacity or is any show that is
related to music or talent; and (iv) RSE shall ensure that Ryan puts any
prospective guest appearance employer on notice of the restrictions herein and
to incorporate such restrictions into Ryan’s contract with respect to such guest
appearance. Ryan shall not be liable if a third party, duly informed by Ryan,
shall breach the terms of any contract entered into by Ryan provided that CKX
shall be entitled to enforce any such provisions as a third party beneficiary
thereof. Notwithstanding the foregoing, CKX shall consent to and shall negotiate
in good faith with the applicable network to permit Ryan to host annual “award”
type shows to be broadcast no more frequently than annually on a network and in
prime-time.



  b.   RSE shall ensure that Ryan shall not endorse, directly or indirectly, any
product, commodity, service or good which is competitive with those being
advertised by any major sponsor of AI. RSE hereby agrees to supply CKX with a
list of Ryan’s existing commercial commitments and update that list as and when
it changes. For the purposes hereof, a “major sponsor” shall include any sponsor
that has product integration with the show or which acquires a minimum of six
(6) minutes of advertising during any broadcast week of AI. RSE and/or Ryan’s
existing commitments to The Coca-Cola Company, Proctor & Gamble and Microsoft
Corporation are specifically excluded from this restriction, consistent with
past practice.



  c.   Ryan shall be permitted to render unlimited services in non-identifiable
voice over commercials and foreign commercials (not to to be broadcast in the
United States).



  d.   The services required to be performed hereunder shall be subject to
Ryan’s existing radio commitments or future radio commitments provided that they
are consistent with his existing radio commitments. Ryan’s radio obligations
shall be in a first position under this agreement, consistent with past
practice.



  e.   CKX shall consent to, and shall, in good faith, seek FBC and Fremantle’s
permission, to permit Ryan to continue to host “New Year’s Rockin’ Eve.”



  17.   The parties hereto agree that RSE cannot assign any of its obligations
hereunder without the prior written consent of CKX which may be withheld for any
reason or no reason. RSE may assign its rights to an affiliate for tax planning
purposes only. Furthermore, the parties hereto agree that CKX shall be entitled
to assign is rights and obligations hereunder to an affiliated entity provided
that such assignment does not create any adverse tax consequences for RSE and
provided further that CKX remains liable for any amounts due hereunder.



  18.   RSE hereby agrees that if Ryan is unable to complete his services on any
of the AI Seasons, Ryan shall return to CKX a pro-rata portion of the Guarantee
as allocated to that AI Season.



  19.   The parties hereby agree to keep the terms of this agreement
confidential and not make any public disclosure without the prior consent of the
other party. Notwithstanding the foregoing, RSE hereby agrees and acknowledges
that CKX may have certain reporting requirements as governed by: (i) the United
States Securities and Exchange Commission and the rules and regulations
promulgated thereunder and (ii) any securities trading body which lists shares
of CKX for sale to the public. In the event that CKX’s counsel advises CKX that
it has a reporting requirement under either or both of the above, CKX shall
provide RSE with copies of any proposed filings and an opportunity to comment
thereon with the understanding that CKX will have ultimate decision making
authority with regard to these filings, if any.

1







  20.   This agreement represents the entire understanding between the parties
and may not be amended except by a writing signed by all parties, hereto. This
agreement may be executed in counterpart and by facsimile or PDF, any of which
shall be deemed to be an original and together shall constitute one instrument.
This agreement shall be governed by and construed pursuant to the laws of
California and jurisdiction shall reside in Los Angeles, California.

Please sign below to indicate your acceptance of the forgoing.

CKX Inc.

By:      /s/ Robert F.X. Sillerman      

Its:      Chairman and Chief Executive Officer      

Ryan Seacrest Enterprises, Inc.

By:      /s/ Ryan Seacrest      

Its:      

I hereby acknowledge and agree that I am a third party beneficiary of the terms
hereof with significant financial and other interests in the terms hereof and to
be bound by and accept all of the foregoing terms. If for any reason, CKX or it
successor or assigns cannot compel performance of this agreement as against RSE,
I hereby acknowledge and agree that they can enforce the terms hereof directly
against me and compel performance hereof directly against me.

Ryan Seacrest (individually)

/s/ Ryan Seacrest      

2